Citation Nr: 1727250	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  11-21 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for a left elbow disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to October 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska. 

In July 2012, the Veteran testified at a personal hearing before a Veterans Law Judge.  A transcript of the hearing is of record.  The law requires that the Veterans Law Judge who presides at a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707  (2015).  In May 2016, the Board sent a letter to the Veteran, which explained that the Veterans Law Judge who presided over his hearing was no longer available to participate in the appeal and offered the Veteran a hearing before a different Veterans Law Judge.  In May 2016, the Veteran responded that he did not want another hearing.  Thus, the Board will proceed with the matter on appeal.

In May 2014, the Board reopened the Veteran's claim of entitlement to service connection for a left elbow disability and denied it on the merits.  The Veteran appealed the Board's May 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2015 memorandum decision, the Court vacated the Board decision to the extent it denied the claim for service connection for a left elbow disability on the merits, and remanded the issue to the Board for additional action.  

The Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for further development in July 2016. The appeal is now before the Board for further appellate action.  

The Board reviewed the Veteran's electronic claims file which includes records in Virtual VA and Veterans Benefits Management System (VBMS) databases prior to rendering its decision. 

FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, a current left elbow disability is etiologically related to left elbow symptomatology noted in service.  


CONCLUSION OF LAW

The criteria for service connection for a left elbow disability have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In light of the Board's favorable decision to grant service connection for a left elbow disability, no discussion of the VA's duties to notify and assist is necessary for this issue.  

Factual Background and Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service treatment records show that the Veteran was treated multiple times for left elbow pain.  In January 1998, the Veteran complained of left elbow pain.  An x-ray showed no abnormalities and he had full range of motion of the left elbow.  He was treated with pain relieving medication and given a one week profile.  The Veteran continued to complain of left elbow pain and was referred to physical therapy.  His profile was extended an additional three weeks.  

A March 1988 physical therapy consultation showed that the Veteran had palpable tenderness at the medial and lateral epicondyle.  He was treated with a TENS unit.  In March 1988 the Veteran reported some relief with medication, but no relief with physical therapy.  He had full range of motion of the left elbow with palpable tenderness over the lateral epicondyle.  He was diagnosed with persistent tendonitis and was given a two week profile.  

In April 1988, the Veteran complained that physical therapy was ineffective in treating his left elbow pain.  There was tenderness over the lateral epicondyle.  He was diagnosed with lateral epicondylitis and referred for an orthopedic consultation.  The Veteran presented for the orthopedic consultation and reported intermittent left elbow pain for six months.  He experienced tenderness when lifting, but no swelling or locking.  There was tenderness of the brachialis muscle attachment.  The examiner noted that there was no trauma.  The Veteran was diagnosed with brachial tendonitis of the left elbow.  His medication was increased and his profile was extended another 3 weeks. 

In May 1988, the Veteran's left elbow showed slow improvement, but he continued to experience mild diffuse tenderness over the brachialis.  

In July 1988, the Veteran's left elbow pain continued.  There was tenderness over the entire brachialis muscle group.  The assessment was inflammation of the brachialis muscle.  The examiner recommended continuation of physical therapy and a CT scan if there was no improvement in one month.  The Veteran received a profile change where he was ordered not to lift with his left arm for four weeks.  Physical therapy notes showed persistent brachialis muscle pain not improved with medication.  

The Veteran continued with physical therapy in August 1988.  There was minimal brachialis tenderness.  The Veteran reported that he did not feel significant improvement.  The Veteran presented for another orthopedic consultation in August 1988.  The examiner found mild pain to palpation in the lateral brachialis.  The assessment was left brachial tendonitis.  It was recommended that the Veteran continue with physical therapy.  

In September 1988 the Veteran's left elbow pain persisted.  There was no improvement with physical therapy or pain relieving medication.  A bone scan was ordered.  He received another profile change.  

An October 1988 bone scan showed a focal area of increased activity in the proximal left radius.  The scan also showed slightly increased activity in the region of the left olecranon.  An orthopedic treatment record indicated that the bone scan did not show any lesions or anything significant.  The assessment was left arm pain of an unknown etiology.  

A November 1988 service treatment record indicated that the Veteran was on profile since February 1988 due to his left elbow pain.  The examiner diagnosed brachialis tendonitis of the left elbow and extended the Veteran's profile for an additional three months.  

The Veteran denied a history of elbow problems at his May 1993 separation examination.  

The Veteran underwent a VA examination in January 1994 in connection with his December 1993 claim for service connection for a left elbow disability.  The Veteran reported that he developed left elbow pain a couple of weeks ago.  He stated that his left elbow felt weak.  A radiology report indicated a normal left elbow.  

The Veteran submitted medical records from Providence Family Medicine.  The records showed that the Veteran complained of left elbow pain in September 2007.  In September 2008, the left elbow pain became intolerable.  In March 2009, the Veteran stated that his left elbow pain started one year ago.  He reported a left elbow injury and suspected that there may be metal in his elbow.  An x-ray showed no evidence of metal or a foreign body in his left elbow, and was overall normal.  In June 2009, the Veteran was diagnosed with lateral epicondylitis.  The private physician stated that the Veteran's left elbow disability was a repetitive use injury that accumulated over many years of repetitive trauma.  The physician opined that it was at least as likely as not that the Veteran's lateral epicondylitis was related to repetitive use trauma that he suffered during prior employment.  July 2009 treatment records indicated significant tenderness on the lateral epicondyle.  

Treatment records from Elmendorf AFB from July 2010 to December 2010 showed that the Veteran reported left elbow pain since 1987.  The Veteran reported that the left elbow pain worsened over the years.  There were no abnormalities found on the July 2010 x-ray.  Treatment records indicated tenderness to palpation over the medial and lateral epicondyle.  The assessment was medial epicondylitis.  

The Veteran was treated by a private physician from January 2011 to August 2011.  The Veteran stated that he experienced left elbow pain since 1987.  He also stated that he developed medial and lateral elbow pain while working as an engineer assistant overseas.  He stated that the left elbow pain was on and off since service.  The private physician noted that there was no specific injury.  X-rays of the left elbow were normal.  The assessment was left elbow medial and lateral epicondylitis, more consistent with an enthesopathy.  The Veteran was referred to physical therapy.  A May 2011 MRI of the left elbow revealed a small amount of fluid at the medial epicondyle, consistent with medial epicondylitis.  The MRI also revealed non-aggressive cystic-appearing lesions at the radial tuberosity and adjacent radial shaft near the insertion of the biceps tendon, possibly representing a tug lesion or old trauma.  In consideration of the May 2011 MRI, the private physician diagnosed the Veteran with persistent left tennis elbow symptoms.  

In connection with his December 2009 claim, the Veteran underwent a VA examination in January 2012.  The examiner diagnosed chronic medial and lateral epicondylitis, enthesopathy.  The Veteran reported in-service treatment for left elbow epicondylitis and on and off pain ever since.  He also reported weakness and pain with lifting.  The examiner provided a negative nexus opinion supported by the following rationale: 

He has [a]n enthesopathy which is a pathological process at the sites of tendinous, ligamentous or articular capsule attachment to bone and can be inflammatory, degenerative, crystalline or metabolic.  He was treated for [l]eft elbow pain in the service in [January] 1988 to [October] 1988 but after that no service notes on the left elbow.  Separation examination [May 17, 1993] "health is good" the rating exam dated [July 14, 1994] [n]ormal left elbow and no residuals for the left elbow [six] months after separation [from] the service in [October] 1993.  

At the July 2012 Board hearing the Veteran testified that following separation from service his occupational duties involved drafting without any physical activity.  He also stated that in 2006 he started working in construction management, which required increased physical activity.  

As noted above, following the Board's May 2014 decision, the Veteran initiated an appeal to the Court relative to the denial of service connection for a left elbow disability.  In a December 2015 memorandum decision, the Court vacated and remanded the issue of service connection for a left elbow disability.  The Court disagreed with the Board's finding that the Veteran was not credible and its reliance on an inadequate January 2012 VA examination and medical opinion.  Specifically, the Court found that the Board provided an inadequate statement of reasons and bases for finding the Veteran not credible.  The Court found that a remand was required to adequately address the Veteran's lay statements regarding his in-service diagnosis of a repetitive use injury and the physical demands of his post-service employment.  

The Court further found that the January 2012 VA examiner did not consider that the Veteran received the same diagnosis of epicondylitis during service, and that the Veteran had an approximately year-long profile, during which his left elbow pain subsided, and the Court found that the examiner minimized the Veteran's left elbow disability, and erred by relying on the July 1994 x-ray to indicate that the Veteran's left elbow disability was normal at the time of separation.  
In September 2016, the Veteran was afforded a VA examination. The Veteran was diagnosed with left lateral epicondylitis. The examiner noted that the Veteran was diagnosed with epicondylitis in 1986. The Veteran reported that he was treated for left elbow epicondylitis while deployed in Germany in 1986-1991. The Veteran reported that he has had intermittent left elbow pain since service, and that he could not recall an intercurrent left elbow injury. The Veteran was last treated for left elbow pain in 2012.  The Veteran also reported that he has weakness and pain with lifting in the medial and lateral left elbow. The examination revealed that the Veteran experiences flare-ups with reduced ROM and that he "just don't want to use [his left arm]" during the episodes. The Veteran reported functional loss. The ROM was normal.  Pain was noted with flexion and forearm supination. The examiner observed mild tenderness on palpation over the lateral malleolus indicative of epicondylitis. The Veteran was able to perform repetitive use testing without additional functional loss or ROM. Muscle strength was 5/5 during flexion and extension. The Veteran reported that he regularly used an arm brace.

The September 2016 examiner opined that the Veteran's left elbow disability was less likely than not incurred in or caused by military service. According to the examiner, although the Veteran's current left elbow condition is a similar condition to the condition diagnosed in service, the long break, over 12 years, of no elbow pain indicates that the two conditions are not related. The examiner further opined that the history that the Veteran's elbow did not begin to hurt again until his job became physical does not indicate that the two separate bouts of epicondylitis (in service and recently) are at all related. The examiner concluded that the Veteran's in-service left elbow condition resolved.  The examiner further opined that the Veteran's past normal x-rays for the left elbow condition would be expected to be normal, since epicondylitis does not tend to show up on an x-ray.

While the 2016 examiner maintained that the history that the Veteran's elbow did not begin to hurt again until his job became physical did not indicate that the two separate bouts of epicondylitis (in service and recently) were at all related, the examination report also reflects a history reported by the Veteran that he has had intermittent left elbow pain since service which he had also reported at the January 2012 VA examination.  The 2016 examiner further acknowledged that the Veteran's past normal x-rays for the left elbow condition would be expected to be normal, since epicondylitis does not tend to show up on an x-ray.  There is also of record the 
June 2009 statement from a private physician who indicated that the Veteran's left elbow disability was a repetitive use injury that accumulated over many years of repetitive trauma.  The private physician opined that it was at least as likely as not that the Veteran's lateral epicondylitis was related to repetitive use trauma but suffered during "prior employment."  

The Board finds that there is an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim.  In instances where reasonable doubt arises regarding service origin, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102  (2016).  The Court of Appeals for Veterans Claims reiterated in Wise that "[b]y requiring only an 'approximate balance of positive and negative evidence' to prove any issue material to a claim for veterans benefits, 38 U.S.C. § 5107(b), the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990)).  The Board finds that reasonable doubt should be resolved in favor of the Veteran.  Accordingly, the Board finds that service connection for a left elbow disability, including medial and lateral epicondylitis, enthesopathy is warranted.


ORDER

Service connection for a left elbow disability, including medial and lateral epicondylitis, enthesopathy is granted. 



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


